On November 23, 2003, the defendant was sentenced to the following: Accountability for Operation of Unlawful Clandestine Laboratory, a felony: Twenty-five (25) years in the Montana Women’s Prison with fifteen (15) years suspended.
On March 26, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mathew Stevenson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
The Division finds that the sentence imposed by the sentencing court is clearly excessive considering the recommendation made by the prosecution and the pre-sentence investigation report. Therefore, it is the unanimous decision of the Division that the defendant’s sentence be modified to Twenty-five (25) years in the Montana Women’s Prison, with Twenty (20) years suspended.
Done in open Court this 26th Day of March, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.